Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 12 and 16 are objected to because of the following informalities:  
Regarding Claim 6, on line 1, change “paragraphs” to --steps--.
Regarding Claim 12, on lines 8-10, change “led” to --LED--.
Regarding Claim 16, on line 2, change “paragraphs” to --steps--.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 Regarding Claims 1-8, the cited prior art of record does not teach or fairly suggest a method wherein, along with the other claimed steps, based on timing of received indicator, determining a number of LED drivers in the series of LED panels; (e) based on said number of LED drivers, identifying a configuration of the series of LED panels from a number of possible configurations; and (f) transmitting subsequent commands for activating the LED drivers of the series of LED panels based on the identified configuration, as recited in claim 1.
Regarding Claims 9-11, the cited prior art of record does not teach or fairly suggest a light panel wherein, along with the other claimed features, loopback control logic operable to determine if the LED panel is a final LED panel in a series of LED panels, and if so transmit an indicator back through the series 
Regarding Claims 12-17, the cited prior art of record does not teach or fairly suggest an accent light controller wherein, along with the other claimed features, (c) based on timing of said received loop-back signal, determine a number of led drivers in the led panels; (d) based on said number of led drivers, identify a configuration of the led panels from a number of possible configurations; and (e) transmit commands for activating the LED drivers of the LED panels based on the identified configuration, as recited in claim 12.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior Art Zhao (Pub. No.: US 2010/0201279) discloses an LED system wherein the final LED driver provides an indicator to the feedback controller to control the output voltage.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The claim objections recited above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896